                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF MISSISSIPPI

UNITED STATES OF AMERICA

V.                                                CRIMINAL ACTION NO. 4:19-CR-28-SA-JMV

ARTEZ GRAY                                                                             DEFENDANT

                                               ORDER
       Artez Gray was indicted on one count of knowingly and intentionally possessing with the

intent to distribute cocaine under Title 21, U.S.C. § 841(a)(1) and (b)(1)(c) on February 28, 2019.

Gray was arrested and detained, and entered a plea of not guilty on May 2, 2019. Now before the

Court is Gray’s Motion to Dismiss [27] this case. The Government filed a Response [28] in

opposition to Gray’s request for dismissal.

       In his Motion [27], Gray argues that his case should be dismissed for two reasons. First,

Gray argues that because his case was solely investigated by state authorities, it is “facially

improper” for his case to be prosecuted in federal court. Second, Gray argues that the amount of

powder cocaine he is alleged to have possessed in this case weighs only 25.6 grams, and that this

is well below the “minimum threshold of 50 grams of powder cocaine for prosecution in United

States District Court.” As part of this argument, Gray also argues that he should only be subject to

the “jurisdictional minimum” drug weight because his indictment does not specify a weight to be

attributed to him.

       At the outset, the Court notes that Gray does not cite any legal authority, statues, or

precedent cases to support his arguments. In response, the Government argues that it may

prosecute a case investigated solely by state authorities and cites to United States v. McKeever for

the proposition that the federal government has jurisdiction of drug trafficking cases, regardless of

who initiated the investigation, and that the admissibility of evidence in federal court is not limited

to evidence obtained through or requested by federal law enforcement officers or prosecuting
attorneys. See United States v. McKeever, 905 F.2d 829, 832 (5th Cir. 1990) (citing United States

v. Radlick, 581 F.2d 225 (9th Cir. 1978)); see also United States v. Eastland, 989 F.2d 760, 767

(5th Cir. 1993). The Court agrees.

       In response to Gray’s arguments regarding the weight of drugs, and the lack of a specific

weight in his indictment, the Government cites to United States v. Doggett, and Title 21, U.S.C. §

841(a)(1) and (b)(1)(c) to support its proposition that there is no powder cocaine minimum quantity

threshold required for federal jurisdiction. See United States v. Doggett, 230 F.3d 160, 164 (5th

Cir. 2000); 21 U.S.C. § 841(a) (stating “Except as authorized by this subchapter, it shall be

unlawful for any person knowingly or intentionally-- (1) to manufacture, distribute, or dispense,

or possess with intent to manufacture, distribute, or dispense, a controlled substance”). In addition,

21 U.S.C. § 841(b)(1)(C), the subsection that Gray is charged under in this case, prescribes a

sentence of not more than 20 years, regardless of the amount of powder cocaine sold. See also

Doggett, 230 F.3d at 164. Again, the Court agrees with the Government’s assertions here.

       Finding Defendant Gray’s arguments wholly unsupported and without merit for all of the

reasons fully described above, the Defendant’s Motion to Dismiss [27] is DENIED.

       It is SO ORDERED, on this the 1st day of October, 2019.

                                                      /s/ Sharion Aycock
                                                      UNITED STATES DISTRICT JUDGE




                                                  2
